                                                                                                        FILED
                                                                                               2019 Aug-29 PM 02:18
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            MIDDLE DIVISION

    MELINDA KAY ROTHSCHILD,      )
                                 )
          Plaintiff,             )
                                 )
    v.                           )                     Case No. 4:18-cv-585-GMB
                                 )
    ANDREW M. SAUL, Commissioner )
    of Social Security, 1        )
                                 )
          Defendant.             )

                     MEMORANDUM OPINION AND ORDER

       Plaintiff Melinda Kay Rothschild applied for supplemental security income

under the Social Security Act, alleging a disability onset date of September 11, 2005.

R. 147–52. She later amended her onset date to July 30, 2014. R. 45. At the

administrative level, the Commissioner (the “Commissioner”) of the Social Security

Administration (“SSA”) denied Rothschild’s claim. R. 78–81. Rothschild requested

a hearing before an Administrative Law Judge (“ALJ”). R. 75–77. The ALJ held a

hearing and subsequently found Rothschild not to be disabled. R. 33 & 41–58.

Rothschild requested that the Appeals Council review the ALJ’s decision and the

Appeals Council denied her request. R. 1. The Commissioner’s final decision is


1
 Andrew M. Saul became the Commissioner of Social Security on June 5, 2019. Pursuant to Rule
25(d) of the Federal Rules of Civil Procedure, Saul is substituted for Nancy Berryhill as the proper
defendant in this case.
subject to judicial review. 42 U.S.C. §§ 405(g) & 1383(c)(3). Rothschild

subsequently filed her complaint seeking review in this court of the Commissioner’s

final decision.

      Pursuant to 28 U.S.C. § 636(c)(1) and Rule 73 of the Federal Rules of Civil

Procedure, the parties have consented to the full jurisdiction of the undersigned

United States Magistrate Judge. Doc. 8. Based upon a review of the evidentiary

record, the parties’ briefs, and the relevant authority, the court finds that the

Commissioner’s decision is due to be REVERSED and REMANDED for the

reasons set out below.

                         I.    STANDARD OF REVIEW

      The court reviews a Social Security appeal to determine whether the

Commissioner’s decision “is supported by substantial evidence and based upon

proper legal standards.” Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997).

The court will reverse the Commissioner’s decision if it is convinced that the

decision was not supported by substantial evidence or that the proper legal standards

were not applied. Carnes v. Sullivan, 936 F.2d 1215, 1218 (11th Cir. 1991). The

court “may not decide the facts anew, reweigh the evidence, or substitute its

judgment for that of the Commissioner,” but rather it “must defer to the

Commissioner’s decision if it is supported by substantial evidence.” Miles v. Chater,

84 F.3d 1397, 1400 (11th Cir. 1997) (internal quotation marks and alterations


                                         2
omitted). “Even if the evidence preponderates against the [Commisioner’s] factual

findings, [the court] must affirm if the decision reached is supported by substantial

evidence.” Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). Moreover,

reversal is not warranted even if the court itself would have reached a result contrary

to that of the factfinder. See Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir.

1991).

         The substantial evidence standard is met “if a reasonable person would accept

the evidence in the record as adequate to support the challenged conclusion.”

Holladay v. Bowen, 848 F.2d 1206, 1208 (11th Cir. 1988) (internal quotation marks

omitted) (quoting Boyd v. Heckler, 704 F.2d 1207, 1209 (11th Cir. 1983)). The

requisite evidentiary showing has been described as “more than a scintilla, but less

than a preponderance.” Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir.

1983). The court must scrutinize the entire record to determine the reasonableness

of the decision reached and cannot “act as [an] automaton[] in reviewing the

[Commissioner’s] decision.” Hale v. Bowen, 831 F.2d 1007, 1010 (11th Cir. 1987).

Thus, the court must consider evidence both favorable and unfavorable to the

Commissioner’s decision. Swindle v. Sullivan, 914 F.2d 222, 225 (11th Cir. 1990).

         The court will reverse the Commissioner’s decision on plenary review if the

decision applies incorrect law or fails to provide the court with sufficient reasoning

to determine that the Commissioner properly applied the law. Grant v. Astrue, 255


                                           3
F. App’x 374, 375–76 (11th Cir. 2007) (citing Keeton v. Dep’t of Health & Human

Servs., 21 F.3d 1064, 1066 (11th Cir. 1994)). There is no presumption that the

Commissioner’s conclusions of law are valid. Id.

         II.    STATUTORY AND REGULATORY FRAMEWORK

      To qualify for disability benefits, a claimant must show the “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A); 42 U.S.C. § 416(i). A physical or mental impairment is

“an impairment that results from anatomical, physiological, or psychological

abnormalities which are demonstrated by medically acceptable clinical and

laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3). A claimant bears the

burden of proving that he is disabled, and he is responsible for producing evidence

to support his claim. See Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003)

(per curiam).

      A determination of disability under the Social Security Act requires a five-

step analysis. 20 C.F.R. § 404.1520(a). The Commissioner must determine in

sequence:

      (1) Is the claimant performing substantial gainful activity?

      (2) Does she have a severe impairment?


                                          4
      (3) Does she have a severe impairment that equals one of the specific
      impairments set forth in 20 C.F.R. Pt. 404, Sub pt. P, App. 1?

      (4) Is the claimant able to perform past relevant work?

      (5) Is the claimant unable to perform other work given her residual
      functional capacity (“RFC”), age, education, and work experience?

See Frame v. Comm’r, Soc. Sec. Admin., 596 F. App’x 908, 910 (11th Cir. 2015);

Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004). “An affirmative answer

to any of the above questions leads either to the next question, or, on steps three and

five, to a finding of disability. A negative answer to any question, other than step

three, leads to a determination of ‘not disabled.’” McDaniel v. Bowen, 800 F.2d

1026, 1030 (11th Cir. 1986) (quoting 20 C.F.R. § 416.920(a)−(f)). “Once the finding

is made that a claimant cannot return to prior work the burden of proof shifts to the

[Commissioner] to show other work the claimant can do.” Foote v. Chater, 67 F.3d

1553, 1559 (11th Cir. 1995) (citing Gibson v. Heckler, 762 F.2d 1516 (11th Cir.

1985)).

                        III.    FACTUAL BACKGROUND

      Rothschild was 49 years old when she applied for Supplemental Security

Income and 52 years old at the time of the ALJ’s decision. R. 147. Rothschild has

her GED, and she previously worked as a waitress. R. 206. She has alleged that she

suffers from the disabilities of bipolar disorder, depression, migraines, and

rheumatoid arthritis. R. 205.


                                          5
         On February 14, 2017 the ALJ held a hearing, and on June 1, 2017 the ALJ

found Rothschild not to be disabled and denied the claim. R. 20, 33 & 43. In her

decision, the ALJ determined that Rothschild does not have an impairment or

combination of impairments that meets or equals the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. R. 26. Examining Listing

12.04, the ALJ determined that Rothschild’s “mental impairments do not cause at

least two ‘marked’ limitations or one ‘extreme’ limitation,” and thus “the ‘paragraph

B’ criteria are not satisfied.” R. 27. The ALJ also found that the “evidence fails to

establish the presence of the ‘paragraph C’ criteria.” R. 27.2 Rothschild requested


2
    Listing 12.04 provides:
          12.04 Depressive, bipolar and related disorders (see 12.00B3), satisfied by A and
          B, or A and C:
          A. Medical documentation of the requirements of paragraph 1 or 2:
              1. Depressive disorder, characterized by five or more of the following:
                 a. Depressed mood;
                 b. Diminished interest in almost all activities;
                 c. Appetite disturbance with change in weight;
                 d. Sleep disturbance;
                 e. Observable psychomotor agitation or retardation;
                 f. Decreased energy;
                 g. Feelings of guilt or worthlessness;
                 h. Difficulty concentrating or thinking; or
                 i. Thoughts of death or suicide.
              2. Bipolar disorder, characterized by three or more of the following:
                 a. Pressured speech;
                 b. Flight of ideas;
                 c. Inflated self-esteem;
                 d. Decreased need for sleep;
                 e. Distractibility;
                 f. Involvement in activities that have a high probability of painful
                     consequences that are not recognized; or
                 g. Increase in goal-directed activity or psychomotor agitation.


                                                 6
review of the ALJ’s decision before the Appeals Council and presented new

evidence in the form of records from Gadsden Psychological Services, L.L.C.,

including a psychological evaluation by Dr. David Wilson dated August 28, 2017.

R. 1 & 7–11. On February 8, 2018, the Appeals Council denied review stating that

it “found no reason under [its] rules to review the [ALJ]’s decision.” R. 1. On that

date, the ALJ’s decision became the final decision of the Commissioner. On April

12, 2018, Rothschild initiated this action. Doc. 1.

                                     IV.    DISCUSSION

       Rothschild presents three issues to this court. She argues that (1) the Appeals

Council erred when it failed to consider new evidence and review the ALJ’s

decision; (2) the ALJ failed to apply Medical Vocational Guideline 201.12; and



       AND
       B. Extreme limitation of one, or marked limitation of two, of the following areas
           of mental functioning (see 12.00F):
           1. Understand, remember, or apply information (see 12.00E1).
           2. Interact with others (see 12.00E2).
           3. Concentrate, persist, or maintain pace (see 12.00E3).
           4. Adapt or manage oneself (see 12.00E4).
       OR
       C. Your mental disorder in this listing category is “serious and persistent;” that is,
           you have a medically documented history of the existence of the disorder over
           a period of at least 2 years, and there is evidence of both:
           1. Medical treatment, mental health therapy, psychosocial support(s), or a
               highly structured setting(s) that is ongoing and that diminishes the
               symptoms and signs of your mental disorder (see 12.00G2b); and
           2. Marginal adjustment, that is, you have minimal capacity to adapt to changes
               in your environment or to demands that are not already part of your daily
               life (see 12.00G2c).
20 C.F.R. Pt. 404, Subpt. P, App. 1, Listing 12.04.

                                                 7
(3) the denial of benefits was not based on substantial evidence because the ALJ did

not consider the new evidence in considering whether Rothschild meets Listings

12.04 and 12.06, and the ALJ’s hypothetical question did not accurately encompass

Rothschild’s RCF and limitations. R. 13–33. The court agrees with Rothschild’s first

contention.

A.    New Evidence Submitted to Appeals Council

      Rothschild first argues that “[t]he Appeals Council failed to review new,

material, and chronologically relevant, post hearing submissions because the records

were dated after the date of the ALJ decision, without considering if the submissions

were chronologically relevant.” Doc. 10 at 13 (omitting emphasis and correcting

capitalization). The Commissioner responds that “[t]he Appeals Council did not err

when it declined to consider Dr. Wilson’s . . . evaluation because there was not a

reasonable probability that the evaluation would change the outcome of the [ALJ]’s

decision.” Doc. 11 at 5.

      “With a few exceptions, the claimant is allowed to present new evidence at

each stage of this administrative process,” including before the Appeals Council.

Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1261 (11th Cir. 2007) (citing

20 C.F.R. 404.900(b)). The Appeals Council must review a case if it receives

additional evidence that is new, material, and chronologically relevant. 20 C.F.R.

§ 404.970(a)(5); Ingram, 496 F.3d at 1261. “[W]hether evidence meets the new,


                                         8
material, and chronologically relevant standard ‘is a question of law subject to [the

court’s] de novo review,’” and “when the Appeals Council erroneously refuses to

consider evidence, it commits legal error and remand is appropriate.” Washington v.

Soc. Sec. Admin., Comm’r, 806 F.3d 1317, 1321 (11th Cir. 2015) (quoting Threet v.

Barnhart, 353 F.3d 1185, 1191 (10th Cir. 2003)). New noncumulative evidence is

evidence that was not previously presented to the ALJ and “found to be wanting.”

Hyde v. Bowen, 823 F.2d 456, 459 (11th Cir. 1987). Evidence is material when

“there is a reasonable possibility that the new evidence would change the

administrative outcome.” Id.

      “Evidence is chronologically relevant if it ‘relates to the period on or before

the date of the [ALJ] hearing decision.’” McGriff v. Comm’r, Soc. Sec. Admin., 654

F. App’x 469, 472 (11th Cir. 2016) (quoting 20 C.F.R. §§ 404.970(b), 416.1470(b));

see also Washington, 806 F.3d at 1323 (holding that a physician’s opinion

subsequent to the ALJ’s decision could be chronologically relevant even though the

physician “never explicitly stated that his opinions related back to the date of the

ALJ’s decision”). Even records that postdate the ALJ’s decision may be

chronologically relevant when they assess conditions existing prior to the decision,

the physician evaluated medical records from before the ALJ’s decision, and there

is no evidence of deterioration. Washington, 806 F.3d at 1322.

      Rothschild has established that Dr. Wilson’s report is new because the


                                         9
evidence did not exist at the time of the ALJ’s decision and the report was not

previously in the record reviewed by the ALJ. See Washington, 806 F.3d at 1321 n.6

(finding that physician’s opinions not previously included in the record were new

and noncumulative). And Dr. Wilson performed a reading and comprehension test

which is not reflected elsewhere in the record. R. 10. Therefore, Dr. Wilson’s report

is noncumulative.

      In addition, Rothschild argues that Dr. Wilson’s report is chronologically

relevant, and the Commissioner does not appear to contest chronological relevance.

See Doc. 11 at 5–14. Dr. Wilson reviewed Rothschild’s medical and psychiatric

records predating the ALJ’s decision and Rothschild told Dr. Wilson about

symptoms throughout her life. R. 7–9. In addition, Dr. Wilson’s opinion relates back

to a period before the ALJ’s decision. R. 10–11. For these reasons, the court finds

that Rothschild has established that Dr. Wilson’s evaluation is chronologically

relevant. See Washington, 806 F.3d at 1322 (holding that physician’s opinion based

on post-decision examination was chronologically relevant where physician

understood the claimant had symptoms prior to the ALJ’s decision, reviewed the

claimant’s pre-decision records, and indicated that his opinions related back to the

period before the ALJ’s decision).

      Moreover, Dr. Wilson’s report is material because there is a reasonable

probability that the Commissioner’s consideration of the report would change the


                                         10
administrative outcome. Rothschild contends that Dr. Wilson’s report is material

because it is “consistent with medical records of severe depression” and would

establish that Rothschild had an impairment that meets Listings 12.04 and 12.06.

Doc. 10 at 23.3 The Commissioner responds that substantial evidence supports the


3
    Listing 12.06 provides:
          12.06 Anxiety and obsessive-compulsive disorders (see 12.00B5), satisfied by A
          and B, or A and C:
          A. Medical documentation of the requirements of paragraph 1, 2, or 3:
              1. Anxiety disorder, characterized by three or more of the following;
                  a. Restlessness;
                  b. Easily fatigued;
                  c. Difficulty concentrating;
                  d. Irritability;
                  e. Muscle tension; or
                  f. Sleep disturbance.
              2. Panic disorder or agoraphobia, characterized by one or both:
                  a. Panic attacks followed by a persistent concern or worry about additional
                      panic attacks or their consequences; or
                  b. Disproportionate fear or anxiety about at least two different situations
                      (for example, using public transportation, being in a crowd, being in a
                      line, being outside of your home, being in open spaces).
              3. Obsessive-compulsive disorder, characterized by one or both:
                  a. Involuntary, time-consuming preoccupation with intrusive, unwanted
                      thoughts; or
                  b. Repetitive behaviors aimed at reducing anxiety.
          AND
          B. Extreme limitation of one, or marked limitation of two, of the following areas
              of mental functioning (see 12.00F):
              1. Understand, remember, or apply information (see 12.00E1).
              2. Interact with others (see 12.00E2).
              3. Concentrate, persist, or maintain pace (see 12.00E3).
              4. Adapt or manage oneself (see 12.00E4).
          OR
          C. Your mental disorder in this listing category is “serious and persistent;” that is,
              you have a medically documented history of the existence of the disorder over
              a period of at least 2 years, and there is evidence of both:
              1. Medical treatment, mental health therapy, psychosocial support(s), or a
                  highly structured setting(s) that is ongoing and that diminishes the
                  symptoms and signs of your mental disorder (see 12.00G2b); and
              2. Marginal adjustment, that is, you have minimal capacity to adapt to changes
                                                   11
ALJ’s findings that Rothschild did not satisfy the criteria of Listing 12.04 or 12.06.

Doc. 11 at 10 & 14. For the following reasons, the court finds that Dr. Wilson’s

report is material.

         Dr. Wilson diagnosed Rothschild with “Major Depressive Disorder,

Recurrent (moderate Panic Disorder).” R. 11. He explained that Rothschild would

be “very likely to have a great deal of anxiety” maintaining a job. R. 11. He

diagnosed Rothschild with “depression and anxiety, and she also has cognitive

deficits and reads at a 5th grade level.” R. 11. He found that Rothschild presented

“indicators of ADHD,” had “problems with impulsivity” and “difficulty focusing,”

and “is not capable of managing benefits.” R. 11. He concluded that Rothschild

would have “major problems in any work environment” and “[h]er ability to

withstand the pressures of day to day occupational functioning is highly impaired.”

R. 11.

         Dr. Wilson also checked off symptoms on a form indicating that Rothschild

exhibited depressive syndrome characterized by: “Depressed mood,” “Diminished

interest in almost all activities,” “Appetite disturbance with change in weight,”

“Sleep     disturbance,” “Observable         psychomotor agitation or retardation,”

“Decreased energy,” “Feelings of guilt or worthlessness,” “Difficulty concentrating



               in your environment or to demands that are not already part of your daily
               life (see 12.00G2c).
20 C.F.R. Pt. 404, Subpt. P, App. 1, Listing 12.06.
                                              12
or thinking,” “Marked restriction in ability to understand, remember, or apply

information,” “Marked difficulties in ability to interact with others,” and “Marked

difficulties in ability to concentrate, persist, or maintain pace.” R. 12. He also

indicated that Rothschild exhibited symptoms of an anxiety disorder characterized

by symptoms of “Restlessness,” “Easily fatigued,” “Difficulty concentrating,”

“Irritability,” “Muscle tension,” and “Sleep disturbance.” R. 12. In addition, he noted

that Rothschild exhibited symptoms of a panic disorder or agoraphobia characterized

by “[p]anic attacks followed by a persistent concern or worry about additional panic

attacks or their consequences.” R.12.

      Considering this evidence, a factfinder could reasonably conclude that

Rothschild has a depressive disorder that meets Listing 12.04, and an anxiety

disorder, panic order, or agoraphobia that meets Listing 12.06. If Dr. Wilson’s

findings of Rothschild’s deficits were accepted, there is a reasonable probability that

the administrative result would change. See Washington, 806 F.3d at 1321

(“Considering this evidence, a factfinder could reasonably conclude that Mr.

Washington had at least marked difficulties in maintaining social functions,

concentration, and persistence, and, thus, his impairment met listing 12.04.”).

      The Commissioner attacks the materiality of this evidence by arguing that

substantial evidence supports the ALJ’s findings that Rothschild did not satisfy the




                                          13
criteria of Listing 12.04 or 12.06. 4 Doc. 11 at 11–14. But the question before the

court is whether Rothschild’s new evidence creates a reasonable probability that the

administrative decision would change—not whether the ALJ’s decision is supported

by substantial evidence. See Washington, 806 F.3d at 1321.

       The Commissioner also characterizes Rothschild’s argument as alleging that

her condition meets Listing 12.04 merely because she was treated for depression and

bipolar disorder, and argues that claimant’s diagnosis by itself is not sufficient to

meet a listing. Doc. 11 at 10. Indeed, a “[d]iagnosis of a listed impairment is not

alone sufficient” and “the record must contain corroborative medical evidence

supported by clinical and laboratory findings” to meet a listing. Carnes v. Sullivan,

936 F.2d 1215, 1218 (11th Cir. 1991) (quoting 20 C.F.R. §§ 404.1525, 416.925,

404.1526 & 416.926). But Dr. Wilson’s report is not only a diagnosis of depression

and bipolar disorder, but also a specific description of his clinical findings and

corroborating test results such that his report could satisfy a listing. R. 7–13. Having

found that Dr. Wilson’s report is new, material, and chronologically relevant, the

court finds that the Appeals Council erroneously failed to consider the report.


4
  The Commissioner acknowledges that the ALJ did not specifically evaluate Listing 12.06, but
argues that the ALJ discussion of Listing 12.04 showed that Rothschild did not meet Listing 12.06.
“A finding that a claimant’s impairments are not contained in the Listings may be implied from
the ALJ’s decision.” Gray ex rel. Whymss v. Comm’r of Soc. Sec., 454 F. App’x 748, 750 (11th
Cir. 2011) (citing Hutchison v. Bowen, 787 F.2d 1461, 1463 (11th Cir. 1986)). Several components
of Listing 12.04 are similar to Listing 12.06. Compare 20 C.F.R. Pt. 404, Subpt. P, App. 1, Listing
12.04, with 12.06. Thus, the ALJ’s reasons for finding that Rothschild did not meet Listing 12.06
are implied by the ALJ’s decision. See R. 26–27.
                                                14
B.    Rothschild’s Remaining Arguments

      Rothschild’s remaining arguments focus on whether she meets Medical

Vocational Guideline Rule 201.12, whether the ALJ’s decision finding that she did

not meet Listing 12.04 and 12.06 was based on substantial evidence, and whether

the ALJ’s hypothetical question to the VE accurately encompassed her RFC and

limitations. These issues are intertwined with the new medical evidence that

Rothschild submitted to the Appeals Council. When the Commissioner evaluates the

report, the Commissioner may determine that based on the new evidence Rothschild

meets a Medical Vocational Guideline Rule or listing, or may revise Rothschild’s

RFC and limitations. Because the court finds that on remand the Commissioner must

evaluate the new evidence in light of all the evidence in the record, the court’s

disposition of these remaining arguments would, at this time, be premature.

                             V.     CONCLUSION

      Based on the foregoing, the court finds that the decision of the Appeals

Council is not supported by substantial evidence. It is therefore ORDERED that the

decision of the Commissioner denying benefits is REVERSED and this action is

REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for the Commissioner

to consider Dr. Wilson’s August 28, 2017 report in conjunction with all other

medical evidence in the record.

      A final judgment will be entered separately.


                                        15
DONE and ORDERED on August 29, 2019.


                       _________________________________
                       GRAY M. BORDEN
                       UNITED STATES MAGISTRATE JUDGE




                           16
